202 S.W.3d 46 (2006)
In re Wilbur Jack POSEY, Appellant.
No. ED 87065.
Missouri Court of Appeals, Eastern District, Division Two.
September 26, 2006.
Thomas H. Nations, Town & Country, MO, for appellant.
Dennis G. Schafer, Montgomery City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Appellant, Wilbur Jack Posey, appeals from the order of the Circuit Court of Montgomery County, following a hearing, denying his petition to terminate guardianship and conservatorship. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, *47 provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.